Citation Nr: 0807001	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  06-11 179A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral flat feet.

2.  Entitlement to service connection for headaches as a 
residual of a nasal fracture.

3.  Entitlement to service connection for a sinus condition 
as a residual of a nasal fracture.

4.  Entitlement to service connection for a bilateral 
shoulder condition.

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for a low back 
condition.

8.  Entitlement to service connection for a knee condition.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active service from August 1972 to August 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2005 rating decision of the 
Togus, Maine, regional office (RO) of the Department of 
Veterans Affairs (VA) which, in part, which granted service 
connection for bilateral flat feet, evaluated as 0 percent 
disabling, effective June 26, 2004; and denied entitlement to 
service connection for headaches, sinusitis, a fractured 
nose, a right shoulder condition, a left shoulder condition, 
asbestos exposure, bilateral hearing loss, tinnitus, 
degenerative arthritis of the neck and back joints, a 
lumbosacral strain, bilateral chronic knee pain and 
degenerative arthritis of the neck, back and joints.

In a March 2007 rating decision, the RO granted service 
connection for cervical degenerative disc disease and joint 
disease, evaluated as 20 percent disabling and granted 
service connection for left deviated septum with a 0 percent 
evaluation.  Therefore these issues are no longer in 
appellate status.

In November 2007, the veteran testified before the 
undersigned at a hearing at the RO.  A transcript of that 
hearing has been associated with the claims folder.  

At his November 2007 hearing, the veteran withdrew his appeal 
regarding service connection for asbestos exposure.  Thus, 
this issue is no longer before the Board.  38 C.F.R. § 20.204 
(2007).


FINDINGS OF FACT

1.  The evidence shows that bilateral pes planus is no more 
than mild.

2.  Current headaches are not the result of a disease or 
injury in service.

3.  A current sinus condition is not the result of a disease 
or injury in service.

4.  A bilateral shoulder condition was shown in service; 
there is no competent evidence that the veteran currently has 
a bilateral shoulder condition. 

5.  The medical evidence of record does not show that the 
veteran has a current diagnosis of bilateral hearing loss.

6.  The veteran's current tinnitus is not due to a disease or 
injury in active service. 

7.  The veteran's current low back disability was first 
demonstrated many years after service and has not been shown 
to have had its onset during service or to be in any way 
causally related to service.  

8.  The veteran's current bilateral knee disability was first 
demonstrated many years after service and has not been shown 
to have had its onset during service or to be in any way 
causally related to service.  



CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
bilateral pes planus are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Code 5276 (2007).

2.  The veteran's current headaches were not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007). 

3.  The veteran's current sinus condition was not incurred in 
or aggravated by active service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303. 

4.  The criteria for service connection for a bilateral 
shoulder condition have not been met.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

5.  The criteria for service connection for hearing loss 
disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2007).

6.  Tinnitus was neither incurred in nor aggravated by 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007). 

7.  The criteria for service connection for a lumbar strain 
with underlying degenerative disc disease are not met.  38 
U.S.C.A. §§ 1110, 1112, 1154 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).

8.  The criteria for service connection for degenerative 
joint changes of the knees are not met.  38 U.S.C.A. §§ 1110, 
1112, 1154; 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a letters dated July 2004 and May 2005, the Agency of 
Original Jurisdiction (AOJ) informed the veteran of the 
medical and other evidence needed to substantiate his claims 
for service connection, what medical or other evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  The letters told the veteran to send VA 
any evidence or information that pertained to his claim.  
This notice served to tell him to submit relevant records in 
his possession.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

As to the claims for service connection, the appellant's 
status as a veteran has been substantiated.  The July 2004 
and May 2005 letters provided notice as to the second and 
third Dingess elements.  However, the veteran did not receive 
notice about the evidence needed to establish a rating or 
notice regarding an effective date until a March 2006 letter.  
Since the claims are being denied, no rating is being given 
and no effective date is being set.  He is, therefore, not 
prejudiced by the inferred notice on these elements.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The notice 
deficiency was also cured by readjudication of the claim 
after the notice was provided.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).

The appeal for a compensable rating for bilateral flat feet, 
appeal arises from disagreement with the initial evaluations 
following the grant of service connection.  The courts have 
held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

Here, the notice was provided prior to the appealed rating 
decision, fully in accordance with Pelegrini II and Mayfield.  

VA has thereby met its obligations to provide VCAA notice.

The duty to assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained all the evidence 
reported by the veteran or suggested by the record.  

The veteran has not reported any missing records that need to 
be obtained, and the Board is not aware of any such records.  
Nor is the Board aware of any additional evidence that could 
assist the veteran in substantiating his claim.

Additionally, the veteran underwent VA examination in 
November 2004 and December 2006.

Therefore, the facts relevant to the veteran's claims have 
been properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").

I.  Entitlement to an initial compensable evaluation for 
bilateral flat feet.

Applicable law and regulations in initial ratings claims

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2007).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).  

Factual Background

In October 1978, while aboard the U.S.S. Exploit, the veteran 
presented with complaints of pain in his feet after long 
episodes of standing.  He also had numbness in the toes of 
his left foot.  The veteran was without arch pain and was 
neurologically normal.  The diagnosis was mild flat feet.

X-rays of the veteran's feet in October 2004 demonstrated no 
obvious abnormality.

In October 2004 the veteran underwent a VA examination for 
his bilateral flat feet.  The examiner noted that the records 
demonstrated that the veteran had discomfort in both feet 
while on active duty over a several year period while also 
having trauma to his great right toe.  The examiner also 
noted that the veteran had bilateral pes planus and was 
treated in October 1978.  However, there were no symptoms of 
trauma to either foot and there was nothing in the medical 
records to attest to this.  The veteran reported increasing 
pain in each foot particularly with long standing.  He noted 
morning stiffness but denied swelling, heat or redness.  He 
reported fatigability at the end of the day.  Walking did not 
bother him as much as prolonged standing.  He did not use 
crutches, a brace, a cane or corrective shoes.  He did not 
use orthotics and was able to work.

On examination, there was very obvious pes planus with the 
left being slightly worse than the right.  There was no 
swelling and no overt palpable tenderness.  The veteran was 
able to raise up on his toes and rock back on his heels.  
Dorsalias pedis and posterior tibial pulses were intact.  
There were no apparent abnormalities of the Achilles tendon 
or other ligamentous inserts.  His gait was even when he 
walked.  There were no callosites or unusual shoe wear.  
There were no hammertoes, high arch or clawfoot.  Gross 
neurovascular status was intact. X-rays of both feet had no 
obvious abnormality.  The diagnosis was bilateral pes planus.

Analysis

Diagnostic Code 5276 pertaining to acquired flat foot 
provides a 50 percent rating (30 percent if unilateral) when 
the disability is pronounced with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achilles on 
manipulation, not improved by orthopedic shoes or appliances; 
30 percent rating (20 percent if unilateral) if the disorder 
is severe, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities.  A 10 percent rating applies if the disorder is 
moderate, with the weight-bearing line over or medial to the 
great toe, inward bowing of the tendo Achilles, pain on 
manipulation and use of the feet, bilateral or unilateral.  
The disorder is noncompensable if mild, with symptoms 
relieved by built-up shoe or arch support.  38 C.F.R. § 4.71a 
(2007).

The October 2004 VA examination shows that the veteran does 
not have any of the symptoms listed under the criteria for 
compensable ratings under Diagnostic Code 5276.  The examiner 
specifically found that there were no apparent abnormalities 
of the Achilles tendon or other ligamentous inserts.  There 
was no swelling and no overt palpable tenderness.  He also 
noted that there were no callosites or unusual shoe wear and 
the veteran did not use orthotics.  

The earlier in-service treatment record from October 1978 
also fails to document any of the symptoms necessary for a 
compensable evaluation under Diagnostic Code 5276.

Diagnostic Code 5276 is based on limitation of motion, and 
the provisions of 38 C.F.R. §§ 4.40, 4.45 are, therefore, not 
applicable.  Johnson v. Brown, 9 Vet. App. 7 (1996) (if the 
diagnostic code is not based on limitation of motion, the 
schedular rating criteria incorporate all of the functional 
limitations).  The October 2004 VA examiner found essentially 
no additional disability due to the factors listed in those 
regulations.

Additionally, the veteran has not contended, nor is there 
evidence, that his pes planus results in marked interference 
in employment nor has it required any, let alone frequent, 
periods of hospitalization.  Therefore, referral for 
consideration of an extraschedular evaluation is not 
warranted.  38 C.F.R. § 3.321(b)(1). 

For the reasons shown above, the Board finds that the 
evidence shows that the bilateral pes planus is no more than 
mild, and that the criteria for a compensable rating have not 
been met or approximated since the effective date of service 
connection.  Fenderson, 12 Vet. App. at 126-27; 38 C.F.R. §§ 
4.7, 4.21 (2007).  The preponderance of the evidence is, 
therefore, against the appeal to establish entitlement to a 
compensable rating for bilateral pes planus. 

II.  Entitlement to service connection for headaches as a 
residual of a nasal fracture.

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

In February 1979, September 1979, June 1980, September 1986, 
May 1988, November 1989 and December 1990 the veteran 
presented with complaints of headaches. 

In March 1987, the veteran received treatment for trauma to 
his face after a door hit him in the forehead.

In December 2006 the veteran underwent a VA examination.  The 
examiner noted that the veteran was seen on multiple 
occasions between 1979 and 1990 with upper respiratory 
infections associated with headaches.  He was also treated 
after being hit in the nose in March 1987.  The veteran 
stated that he currently had 2 to 3 headaches per week.  The 
diagnosis was headaches.  The examiner stated that the 
veteran's headaches were less likely as not caused by or a 
result of the headaches associated with his military service.  
The examiner concluded that those headaches were associated 
with upper respiratory infections for the most part and would 
not have any long term sequelae.  He stated that the 
veteran's one tension headache that he had and the headache 
related to sinusitis were also not related to his current 
headaches.

In a December 2006 addendum, the examiner stated that the 
veteran's current headaches were less likely than not caused 
by the 1987 nose injury as this was an acute headache after 
trauma.

At his November 2007 hearing, the veteran testified that in 
1987 he was unloading a tractor trailer when the wind blew a 
door in his face which knocked him over.

Analysis

In this case, a grant of service connection for headaches is 
not warranted.  While the veteran has a current diagnosis of 
headaches and his service medical records show that he was 
treated for headaches on multiple occasions in service, there 
is no competent evidence linking the current headaches to 
service as there is no medical opinion linking the current 
disability to service.  

As a lay person, the veteran is not competent to render an 
opinion that the headaches condition is related to an injury 
or disease in service.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  He is competent to report a continuity of 
symptomatology arising in service, but has not done so.

Additionally, the December 2006 VA examiner concluded that 
the veteran's headaches were less likely as not caused by or 
a result of the associated headaches with his military 
service.  In his December 2006 addendum, the examiner also 
concluded that the veteran's current headaches were less 
likely than caused by the 1987 nose injury as this was an 
acute headache after trauma.

There is no competent opinion linking the current disability 
to service.  The preponderance of the evidence is, therefore, 
against the claim for entitlement to service connection.

The weight of the evidence is against a grant of service 
connection.  As such, the benefit of the doubt rule is not 
for application and the claim is denied.  See 38 U.S.C.A. § 
5107(b).


III.  Entitlement to service connection for a sinus condition 
as a residual of a nasal fracture.

Factual Background

On multiple occasions in service, the veteran presented with 
sinus headaches, congestion and a cough.  The diagnosis was 
sinusitis.

In March 1987, the veteran received treatment for trauma to 
his face after a door hit him in the forehead.

In October 2004 the veteran underwent a VA examination for a 
fractured nose.  The VA examiner stated that X-rays revealed 
that the left frontal sinus was essentially not developed.  
There was no obvious nasal fracture radiographically.  The 
diagnosis was trauma to the nose.    

December 2006 X-rays of the veteran's sinus revealed little, 
if any development of the right frontal sinus in an otherwise 
remarkable examination.

In December 2006 the veteran underwent a VA examination for 
sinusitis.  The examiner noted that the veteran had several 
episodes of sinusitis while on active duty in 1988 and 1990 
requiring antibiotics.  He had no sinusitis since, but had 
frequent sinus congestion.  The veteran reported that since 
being hit in the nose in March 1987, his nose had not been 
straight.  The examiner stated that the veteran did not have 
current sinusitis as the two episodes in service were 
isolated events.  The veteran did have chronic sinus 
congestion.  However, the examiner concluded that it was less 
likely as not that the veteran's sinus congestion was caused 
by or the result of his two episodes of sinusitis while in 
the service.

In a December 2006 addendum, the examiner stated that it was 
less likely as not that the veteran's chronic sinus condition 
resulted from his 1987 injury to the bridge of his nose as 
there was no injury to his sinus.  

At his November 2007 hearing, the veteran testified that in 
1987 he was unloading a tractor trailer when the wind blew a 
door in his face which knocked him over.

Analysis

While the veteran has a current diagnosis of chronic sinus 
congestion and his service medical records show that he was 
treated for sinusitis and congestion on multiple occasions in 
service, there is no competent evidence linking the current 
sinus condition to service as there is no medical opinion 
linking the current disability to service. 

Again, as a lay person, the veteran is not competent to 
render an opinion that the sinus condition is related to an 
injury or disease in service.  Grottveit v. Brown, supra; 
Espiritu v. Derwinski, supra.  A continuity of symptomatology 
has not been reported or shown.

Additionally, the December 2006 VA examiner concluded that it 
was less likely as not that the veteran's sinus congestion 
was caused by or the result of his two episodes of sinusitis 
while in the service.  In his December 2006 addendum, the 
examiner also concluded that it was less likely as not that 
the veteran's chronic sinus condition resulted from his 1987 
injury to the bridge of his nose as there was no injury to 
his sinus.

There is no competent opinion linking the current disability 
to service.  The preponderance of the evidence is, therefore, 
against the claim for entitlement to service connection.

The weight of the evidence is against a grant of service 
connection.  As such, the benefit of the doubt rule is not 
for application and the claim is denied.  See 38 U.S.C.A. § 
5107(b).


IV.  Entitlement to service connection for a bilateral 
shoulder condition.

Factual Background

An accident report from the state of Maine from May 12, 1983 
noted that the veteran was involved in a vehicular accident 
where the veteran flipped his motorcycle while traveling at a 
high rate of speed.  The Crash Reporting Guide noted that the 
veteran had broken bones and burns.  

In May 1990 the veteran presented with complaints of a 
history of left shoulder pain as he had fallen down a ladder 
and used his shoulder to break the fall.  The diagnosis was a 
muscle strain.  

An October 2004 X-ray of the left shoulder revealed no 
obvious abnormalities radiographically.  

In October 2004 the veteran underwent a VA examination for 
his left shoulder.  The examiner noted that there was no 
overt history of arthritis of the left shoulder.  The 
diagnosis was a prior history of a left shoulder strain that 
was not present at the examination.  

In an August 2005 treatment note, Dr. John Older stated that 
the veteran reported a history of osteoarthritis of his neck 
and shoulders.  The veteran related the injuries to his 
shoulder and neck to his motorcycle accident in 1983.  The 
diagnosis was chronic arthritic and degenerative changes of 
the shoulder and neck which seemed very likely related to old 
injuries sustained from his motorcycle accident in 1983 which 
had become worse over time.  Dr. Older noted that the veteran 
did have some X-rays done at the VA and he would attempt to 
obtain these findings.

In February 2006 the veteran presented to Dr. Geoffrey 
Gratwick for an evaluation of neck and low back pain.  The 
diagnosis was bilateral shoulder pain that he suspected was 
related to his neck.

X-rays of the left and right shoulders in December 2006 
revealed no obvious abnormalities radiographically.

In December 2006 the veteran underwent a VA examination for 
his shoulders.  Examination of the shoulders revealed no 
asymmetry or atrophy.  They were tender to palpitation.  The 
diagnosis was bilateral shoulder pain.  The examiner stated 
that the veteran had bilateral shoulder pain with normal X-
rays.  There was no diagnosis for either shoulder.

At his November 2007 hearing, the veteran testified that his 
shoulder injuries were the result of the 1983 accident.

Analysis

The veteran's testimony, statements from his wife and the 
State of Maine's accident report weighs the evidence in favor 
of a finding that the veteran had an injury in service.  
Additionally, the veteran's service medical records show that 
he had complaints of left shoulder pain in 1990 after falling 
off a ladder.

There is also a medical opinion from Dr. John Older stating 
that degenerative changes of the shoulders seemed very likely 
related to old injuries sustained from his motorcycle 
accident in 1983.  Dr. Gratwick also stated that he suspected 
that the veteran's bilateral shoulder pain was related to his 
neck condition.

However, the first service connection criterion, competent 
evidence of a current disability, is not met.

To constitute a current disability, there must be evidence of 
the claimed condition at the time of the claim for benefits, 
as opposed to some time in the distant past.  Gilpin v. West, 
155 F. 3d 1353 (Fed. Cir. 1998).  The veteran claimed 
entitlement to service connection in June 2004, and there was 
no evidence of a bilateral shoulder disability at that time, 
nor has there been evidence of a right knee disability since 
that time.  Specifically, the December 2006 VA examiner 
concluded that there was no diagnosis for either shoulder.

The Board acknowledges Dr. Older's August 2005 treatment 
notes which stated that the veteran had degenerative changes 
of the shoulders.  However, Dr. Older's conclusions were 
based on the veteran's report of this diagnosis and without 
conducting X-rays.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2007).  October 2004 and December 2006 X-rays of the 
shoulders demonstrated no obvious abnormalities 
radiographically.

While the current medical evidence shows subjective 
complaints of shoulder pain this is not supported by 
objective pathology.  Pain in and of itself, without any 
underlying pathology, is not a disability for VA compensation 
purposes.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) ("pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.").  Therefore, the Board finds that the veteran does 
not have a current bilateral shoulder disability for VA 
compensation purposes.  As such, entitlement to service 
connection for a bilateral shoulder disability is not 
warranted.

VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because there is no evidence of a 
current disability, and the preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

V.  Entitlement to service connection for hearing loss.

Applicable laws in hearing loss claims

Service connection can also be established for a chronic 
disease, including sensorineural hearing loss as a disease of 
the central nervous system, first shown to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2007).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures pure tone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

For the purposes of applying VA laws, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, and 4000 
hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz are 26 decibels or greater; or 
when the speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  See 38 C.F.R. § 3.385.

Further, the Court has indicated that the threshold for 
normal hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss. Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, he may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Hensley, 5 Vet. App. at 160. 

An examination for hearing impairment for VA purposes must be 
conducted by a state licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without hearing aids.  38 C.F.R. § 4.16(a) (2007). 

Factual Background

An undated service treatment record showed that the veteran 
presented with decreased hearing and congestion.  The 
diagnosis was ottitis media.

At the May 1992 service separation examination, normal 
findings were noted for the veteran's ears.  In the notes 
section of the report, the veteran did not report having any 
hearing problems or tinnitus.  Testing revealed the following 
pure tone thresholds in Hertz (Hz): 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
0
5
LEFT
10
15
5
15
10

In November 2004 the veteran underwent a VA audiological 
examination.  The veteran reported noise exposure to 
artillery and occupational noise exposure in a boat yard.  

On the authorized audiological evaluation pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
15
15
LEFT
10
10
5
20
20

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.

The examiner noted that the veteran's medical examination 
report at separation from service showed hearing sensitivity 
to be within normal limits between 500 and 6000 Hz in both 
the ears.  The results at the current examination indicated 
hearing sensitivity to be within normal limits 500-4000 Hz 
for the right ear and the left ear with a mild loss noted at 
8000 Hz in the right ear and 6000-8000 Hz in the left ear.  
The examiner concluded that based on the results obtained, 
hearing loss for the right and left ear were less likely than 
not related to noise exposure in service.

Analysis

The veteran has not been shown to have a hearing loss 
disability of either ear, as defined by 38 C.F.R. § 3.385. 

The Board further notes that there was no evidence of a 
hearing loss disability as defined by 38 C.F.R. § 3.385 on 
the veteran's November 2004 audiogram.  Even though the 
examiner diagnosed both hearing loss and tinnitus, there is 
no competent medical evidence showing a hearing loss 
disability as required by the regulation.

Congress specifically limits entitlement for service- 
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
United States Court of Appeals for the Federal Circuit 
observed that the structure of these statutes "provided 
strong evidence of congressional intent to restrict 
compensation to only presently existing conditions," and VA's 
interpretation of the law requiring a present disability for 
a grant of service connection was consistent with the 
statutory scheme.  Degmetich, 104 F.3d at 1332; and see 
Gilpin v. West; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(the law limits entitlement for service- related diseases and 
injuries to cases where the underlying in-service incident 
has resulted in a disability).  Therefore, in the absence of 
proof of present disability there can be no valid claim.

The weight of the evidence is against a grant of service 
connection.  As such, the benefit of the doubt rule is not 
for application and the claim is denied.  See 38 U.S.C.A. § 
5107(b).

VI.  Entitlement to service connection for tinnitus.

Factual Background

The veteran contends that he incurred bilateral tinnitus 
during active duty as the result of being subjected to 
various forms of noise exposure. 

The veteran's service treatment records are negative for 
complaints of, or treatments for, tinnitus.  At the May 1992 
service separation examination, normal findings were noted 
for the veteran's ears.  In the notes section of the report, 
the veteran did not report having any hearing problems or 
tinnitus.  

In November 2004 the veteran underwent a VA audiological 
examination.  The diagnosis was longstanding tinnitus.  The 
examiner concluded that the veteran's tinnitus was due to the 
same etiology (or causative factor) as his hearing loss.

At his November 2007 hearing, the veteran testified that he 
first noticed ringing in his ears about halfway through his 
military service.

Analysis

With regard to the three elements of service connection, the 
veteran has a present disability as he is currently diagnosed 
with tinnitus.

The veteran is also competent to report in-service exposure 
to noise.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet App 370 (2002).  

The remaining question is whether the current tinnitus is the 
result of the noise exposure in service.

The only competent medical opinion is from the 2004 VA 
examiner show stated that the veteran's tinnitus was due to 
the same etiology (or causative factor) as his hearing loss.  
The November 2004 VA examiner had concluded that hearing loss 
was less likely than not related to noise exposure in 
service.  That opinion took into account the veteran's report 
of a "longstanding" history of tinnitus.

The veteran would also be competent to report a continuity of 
symptoms of tinnitus beginning in service, but he has not 
done so.  The report of "longstanding" tinnitus was made 
approximately 12 year after service, and did not report that 
the symptoms began in service.

While the veteran claims that his tinnitus is a result of his 
active duty, as a lay person, he is not competent to render 
an opinion that the tinnitus is related to an injury or 
disease in service.  Grottveit v. Brown, supra; Espiritu v. 
Derwinski, supra.  

As there is no competent opinion linking the current 
disability to service.  The preponderance of the evidence is, 
therefore, against the claim for entitlement to service 
connection for tinnitus.

VII.  Entitlement to service connection for a low back 
condition.

Factual Background

In June 1979 the veteran presented with complaints of pain in 
his back.  The diagnosis was a strained muscle.

In October 1979 the veteran presented with complaints of back 
pain after he slipped and fell, landing squarely on his back.  
The diagnosis was a muscle strain.

In a June 2001 treatment note, Dr. Jay Dege stated that the 
veteran presented with complaints of back pain.  The veteran 
reported hurting his back at work in 1994 and 1995 when he 
fell and landed on his back.  The diagnosis was mechanical 
back pain with mild sciatic symptoms.

In October 2004 the veteran underwent a VA examination for 
his lumbosacral spine.  The veteran noted his motor vehicle 
accident in 1983 and presented with complaints of daily 
discomfort and stiffness in the lumbosacral spine varying 
from dull to sharp.  The diagnosis was a prior history of a 
lumbosacral strain while on active duty.  The veteran 
continued to have mild discomfort.  The examiner concluded 
that no organicity was noted at the examination.

In February 2006 the veteran presented to Dr. Geoffrey 
Gratwick for an evaluation of neck and low back pain.  The 
veteran reported a severe automobile accident in the 1980's 
when his motorcycle left the road at a high rate of speed.  
He reported pain in his low back with stiffness and soreness.  
The diagnosis was lower lumbar pain, question disc versus 
degenerative joint disease versus other.

A December 2006 X-ray of the back revealed intevertebral disc 
disease and degenerative involvement of moderate extent in 
the lower lumbar spine.  

In December 2006 the veteran underwent a VA examination for 
his lower back.  The veteran reported chronic, intermittent 
back pain.  The diagnosis was chronic low back pain, status 
post muscle strain.  The examiner concluded that the 
veteran's back condition of lumbar degenerative disc 
disease/degenerative joint disease at L4-L5 is less likely as 
not caused by or the result of a muscle strain while on 
active duty.  

In a December 2006 addendum, the VA examiner stated that the 
veteran's lumbar degenerative disc disease/degenerative joint 
disease at L4-L5 is less likely as not due to the 1983 motor 
vehicle accident as it is instead age-related.

At his November 2007 hearing the veteran testified that his 
low back conditions were a result of his motorcycle accident 
in 1983.

Analysis

The record indisputably documents a current low back 
condition as lumbar degenerative disc disease/degenerative 
joint disease at L4-L5 has been diagnosed.

While the service medical records do not document the auto 
accident in service; the veteran's testimony, statements from 
his wife and the State of Maine's accident report weighs the 
evidence in favor of a finding that the veteran had an injury 
in service.  Additionally, the veteran's service medical 
records show that he had multiple complaints of low pain that 
was assessed as a muscle strain.
 
Regarding entitlement to service connection on a direct 
basis, there is no competent evidence linking the current low 
back condition to service.  There is no medical opinion 
linking the current disability to service.  Additionally, the 
December 2006 VA examiner concluded that it was less likely 
than not that the veteran's low back condition was related to 
his military injuries as it was age related. 

As a lay person, the veteran is not competent to render an 
opinion that the low back condition is related to an injury 
or disease in service.  Grottveit v. Brown, supra;  Espiritu 
v. Derwinski, supra.  

There is no competent opinion linking the current disability 
to service.  The preponderance of the evidence is, therefore, 
against the claim for entitlement to service connection on a 
direct basis.

As the veteran has arthritis, service connection may be 
granted if manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  However, there are no records 
that provide a diagnosis of arthritis within one year of 
separation from service.

The preponderance of the evidence is against a finding that 
current lumbar degenerative disc disease/degenerative joint 
disease at L4-L5 is related to his service, or that it became 
manifest within a year of his discharge from active service.  
The first clinical findings of lumbar degenerative disc or 
joint disease were in December 2006, almost 14 years after 
the veteran's discharge from active duty.  

Again, the veteran has not reported, and the record does not 
show, a continuity of symptomatology.

As the record does not show that the veteran had arthritis 
within a compensable degree within one year of his discharge 
from active duty, the weight of the evidence is also against 
presumptive service connection.  38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.303(b), 3.307, 3.309.

The weight of the evidence is against a grant of service 
connection.  As such, the benefit of the doubt rule is not 
for application and the claim is denied.  See 38 U.S.C.A. § 
5107(b).


VIII.  Entitlement to service connection for a knee 
condition.

Factual Background

In December 1975 the veteran tripped on a hatch in the ship 
he was on and fell on both of his knees.  An X-ray of the 
left knee was negative.  The diagnosis was a contusion.

In January 1977 the veteran experienced trauma to his left 
knee after falling down on a steel deck.

October 2004 X-rays of the veteran's right and left knees 
demonstrated no obvious abnormality radiographically.

In October 2004 the veteran underwent a VA examination.  The 
diagnosis was a previous injury of the left knee.  The 
examiner stated that no organicity was noted.  X-rays of both 
knees were normal.

X-rays in December 2006 demonstrated that the medial 
compartment joint space of the left and right knee appeared 
mildly diminished.

In December 2006 the veteran underwent a VA examination for 
bilateral knee pain.  The diagnosis was chronic bilateral 
knee pain.  The examiner stated that the veteran had 
bilateral mild medial joint space degenerative changes in the 
knees.  It was less likely than not that his mild 
degenerative changes were caused by or the result of his 
military service as degenerative changes such as these were 
typically found in someone of the veteran's age group.

At his November 2007 hearing the veteran testified that his 
bilateral knee condition was a result of his motorcycle 
accident in 1983.

Analysis

The record indisputably documents a current bilateral knee 
condition as bilateral mild medial joint space degenerative 
changes in the knees have been diagnosed.

While the service medical records do not document the auto 
accident in service; the veteran's testimony, statements from 
his wife and the State of Maine's accident report weighs the 
evidence in favor of a finding that the veteran had an injury 
in service.  Additionally, the veteran's service medical 
records show that he had multiple complaints of knee pain 
from accidents.

Regarding entitlement to service connection on a direct 
basis, there is no competent evidence linking the current 
bilateral knee condition to service.  There is no medical 
opinion linking the current disability to service.  
Additionally, the December 2006 VA examiner concluded that it 
was less likely than not that his mild degenerative knee 
changes were caused by or the result of his military service 
as degenerative changes such as these were typically found in 
someone of the veteran's age group. 

As a lay person, the veteran is not competent to render an 
opinion that the bilateral knee condition is related to an 
injury or disease in service.  Grottveit v. Brown, supra;  
Espiritu v. Derwinski, supra.  

There is no competent opinion linking the current disability 
to service.  The preponderance of the evidence is, therefore, 
against the claim for entitlement to service connection on a 
direct basis.

As the veteran has arthritis, service connection may be 
granted if manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  However, there are no records 
that provide a diagnosis of arthritis within one year of 
separation from service.

The preponderance of the evidence is against a finding that 
current bilateral mild medial joint space degenerative 
changes in the knees is related to his service, or that it 
became manifest within a year of his discharge from active 
service.  The first diagnosis of bilateral mild medial joint 
space degenerative changes in the knees was in December 2006, 
almost 14 years after the veteran's discharge from active 
duty.  

As the record does not show that the veteran had arthritis 
within a compensable degree within one year of his discharge 
from active duty, the weight of the evidence is also against 
presumptive service connection.  38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.303(b), 3.307, 3.309.

The weight of the evidence is against a grant of service 
connection.  As such, the benefit of the doubt rule is not 
for application and the claim is denied.  See 38 U.S.C.A. § 
5107(b).









							(CONTINUED ON NEXT PAGE)
ORDER


Entitlement to an initial compensable evaluation for 
bilateral flat feet is denied.

Entitlement to service connection for headaches as a residual 
of a nasal fracture is denied.

Entitlement to service connection for a sinus condition as a 
residual of a nasal fracture is denied.

Entitlement to service connection for a bilateral shoulder 
condition is denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a low back condition is 
denied.

Entitlement to service connection for a knee condition is 
denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


